 


109 HRES 976 EH: Condemning human rights abuses by the Government of the Islamic Republic of Iran and expressing solidarity with the Iranian people.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 976 
In the House of Representatives, U. S., 
 
September 20, 2006 
 
RESOLUTION 
Condemning human rights abuses by the Government of the Islamic Republic of Iran and expressing solidarity with the Iranian people. 
 
 
Whereas the Government of the Islamic Republic of Iran was elected through a controlled and fixed election process which does not allow the Iranian people to freely elect their leaders;  
Whereas the Government of Iran is unaccountable to the will of the Iranian people;  
Whereas the Government of Iran is a party to the International Covenant on Civil and Political Rights, the International Covenant on Economic, Social and Cultural Rights and the International Convention on the Elimination of All Forms of Racial Discrimination;  
Whereas the Government of Iran within both its legal framework and everyday practice continues to violate the civil and human rights of its citizens, in particular women, religious and ethnic minorities, and vocal opponents of the regime;  
Whereas the Government of Iran practices discrimination against the aforementioned groups through denial of access to education and employment, seizure of private property, violent suppression of peaceful protest and freedom of assembly, arbitrary arrest and detention, physical and mental torture, cruel, inhuman, and degrading punishment, such as public executions, hanging, and stoning, and extra judicial killings of dissidents and ordinary citizens;  
Whereas the Constitution of Iran promotes religious intolerance and prohibits religious freedom by endorsing one religion to the exclusion of other religious beliefs;  
Whereas an unelected theocratic ruler and clerical elite exert control over the executive, legislative, and judicial branches of the Iranian Government;  
Whereas the Iranian judiciary is not independent and can be subject to arbitrary dismissal by the clerics;  
Whereas on December 16, 2005, the United Nations General Assembly passed a resolution discussing the human rights violations by the Government of Iran and insisting that Iran eliminate in law and in practice discrimination toward the aforementioned groups;  
Whereas international human rights organizations have called for investigations into violent crackdowns of peaceful protests and other human rights violations which the Government of Iran has ignored;  
Whereas Iran sent to the June 2006 inaugural meetings of the United Nations Human Rights Council Saeed Mortazavi, Tehran’s Prosecutor General responsible for jailing hundreds of journalists and linked to the 2003 arrest, imprisonment, and murder of an Iranian-Canadian photojournalist, showing a blatant disregard for the issue of human rights reform; and  
Whereas the Department of State’s Country Report on Human Rights Practices and Report on International Religious Freedom document the human rights abuses by the Government of Iran and list Iran as a Country of Particular Concern: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the human rights abuses perpetrated by the Government of the Islamic Republic of Iran and strongly urges the international community to bring pressure on Iran to halt discrimination and violence toward its citizens, in particular women, religious and ethnic minorities, and vocal opponents of the regime;  
(2)urges the Government of the United States to continue to pressure the Government of Iran into making measurable improvements in the human rights situation for the Iranian people; and  
(3)expresses its unity with all Iranian people and shares their desire to see Iran become a free country with transparent, democratic institutions and equal rights for all.  
 
Karen L. HaasClerk. 
